 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                       EASTERN DIVISION
11

12   MARGARITO M.,                             )   No. ED CV 18-1155-PA (PLA)
                                               )
13                       Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                               )   JUDGE’S REPORT AND
14                 v.                          )   RECOMMENDATION
                                               )
15   NANCY BERRYHILL, DEPUTY                   )
     COMMISSIONER OF OPERATIONS                )
16   FOR THE SOCIAL SECURITY                   )
     ADMINISTRATION,                           )
17                                             )
                         Defendant.            )
18                                             )
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and
20   files herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
21   recommendations of the Magistrate Judge.
22         ACCORDINGLY, IT IS ORDERED:
23         1.    The Report and Recommendation is accepted.
24         2.    Judgment shall be entered consistent with this Order.
25         3.    The clerk shall serve this Order and the
                                                       he Judgment on
                                                                    n all counsel or parties of record.
26

27   DATED: June 3, 2019                                ___________________________________
                                                        ________
                                                              ____
                                                              __ ___
                                                                  ____
                                                                     ______
                                                                         ___________
                                                                                   ___
                                                                                     ________
                                                                 PERCY
                                                                 PEER
                                                                    RCCY ANDERSON
28                                                         UNITED STATES
                                                                     A ES DISTRICT JUDGE
                                                                  STAT
